RYAN, Circuit Judge,
dissenting.
The only issue in this case is whether the district court abused its discretion in dismissing Cheryl Coleman’s lawsuit1 as a sanction for her counsel’s intentional disobedience of the court’s protective order or, stated differently, whether dismissal was within the range of sanction options available to the district court. Plainly it was, and therefore, I respectfully dissent.
■I.
The district court offered three legal bases for its action: 1) Fed.R.Civ.P. 41(b); 2) the" court’s inherent power; and 3) Fed.R.Civ.P. 37(b). In its extensive written opinion, the district court provided a reasoned analysis and cited case authority to support its action on each of these grounds. The majority opinion, in holding that the district court abused its discretion in dismissing the plaintiffs case, analyzes the defendants’ appeal under Rules 41(b) and 37(b) only. Although Rule 37(b) is nowhere cited in the majority opinion, a number of cases interpreting Rule 37(b) are cited, and the court’s opinion seems to turn on a perceived absence of prejudice to the defendants, a factor derived from Rule 37(b) jurisprudence.
In my judgment, the majority’s apparent conclusion that neither Rule 41(b) nor Rule 37(b) authorize the dismissal sanction the district court imposed misses the point, because neither Rule 41(b) nor Rule 37(b) are the proper bases for resolving this case. This is a case about the sanctions that are available to a district court for the violation of its protective order. Rules 41(b) and 37(b) have nothing to do with protective orders. It is understandable, however, that the majority relies upon Rule 41(b) and Rule 37(b) to analyze the ease, because the district court itself relied, in part, upon those rules for its decision. But it also explicitly relied upon its inherent power, and cited Marrocco v. General Motors Corp., 966 F.2d 220 (7th Cir.1992), in which the Seventh Circuit affirmed a district court’s dismissal of a plaintiffs case as a sanction for violation of a protective order.
*1099II.
Rule 41(b) deals primarily with motions to dismiss for want of prosecution. Societe Internationale Pour Participations Industrielles v. Rogers, 357 U.S. 197, 206-07, 78 S.Ct. 1087, 1092-93, 2 L.Ed.2d 1255 (1958). There was no want of prosecution in this case; to the contrary, the problem is that the plaintiffs counsel prosecuted too- zealously, indeed contumaciously.
Rule 37(b) is primarily concerned with sanctions for failure to conduct or to cooperate in discovery. The’ text of Rule 37(b) refers to the situations in which it applies, and they include discovery orders pursuant to Rule 26(f). Nowhere does the rule men-' tion protective orders or Rule 26(c), which is concerned with protective orders. Thus, neither Rule 41(b) nor Rule 37(b) are the proper bases for resolving this case.
Rule 37(b), upon which the district court relied, in part, and upon which the majority appears to have heavily relied, judging from its “prejudice” analysis, is singularly inappropriate authority for determining whether dismissal was an option available to the district court as a sanction for the violation of its protective order. For example, the four-factor test, and particularly the prejudice factor adopted by a number of courts including the district court in this ease, for testing whether dismissal was a proper sanction under Rule 37(b), simply does not fit protective orders.
In analyzing the prejudice factor of the test, a few courts have held that whatever sanction under Rule 37(b) a district court selects must relate directly to the prejudice suffered. The rationale, of course, is that because discovery orders usually apply to the moving party’s attempt to procure discovery with respect to a particular claim or defense, it is fairly easy to relate the misconduct to a narrowly tailored sanction. If the disobedient party has refused to cooperate in discovery relating to a particular claim, a proper and adequate sanction might include striking that claim. The majority opinion has relied heavily on this analysis, apparently failing to recognize that misconduct and sanction do not coincide so neatly when a protective order is violated. That is because a protective order rarely relates directly to a single claim or defense. Protective orders more often deal with such amorphous concerns as “embarrassment [or] oppression,” Fed.R.Civ.P. 26(c), or broader considerations of public policy such as not discouraging blood donations.
III.
The proper approach to determining whether dismissal was within the range of sanctions available to the district court in this case is an analysis of the district court’s inherent power. Although thé district court relied, mistakenly in my view, upon Rule 41(b) and Rule 37(b) for its authority to act, it also explicitly relied upon its own inherent power. As the Supreme Court has recognized, “[t]he inherent powers . of federal courts are those which ‘are necessary to the exercise of all others.’ ” Roadway Express, Inc. v. Piper, 447 U.S. 752, 764, 100 S.Ct. 2455, 2463, 65 L.Ed.2d 488 (1980) (quoting United States v. Hudson, 7 Cranch 32, 34, 11 U.S. 32, 3 L.Ed. 259, (1812)). The exercise of such powers is paramount to the court’s ability to “‘protect[] the due and orderly administration of justice and ... maintain[ ] the authority and dignity of the court.’ ” Id. (quoting Cooke v. United States, 267 U.S. 517, 539, 45 S.Ct. 390, 395-96, 69 L.Ed. 767 (1925)). Federal procedural rules do not displace the power, because such enactments,
taken alone or together, are not substitutes for the inherent power, for that power is both broader and narrower than other means of imposing sanctions.... [Wjhereas each of the other mechanisms reaches only certain individuals or conduct, the inherent power extends to a full range of litigation abuses.
Chambers v. NASCO, Inc., 501 U.S. 32, 33, 111 S.Ct. 2123, 2134, 115 L.Ed.2d 27 (1991). However, “[b]eeause inherent powers are shielded from direct democratic controls, they must be exercised with restraint and discretion.” Roadway Express, 447 U.S. at 764, 100 S.Ct. at 2463.
This court has held that dismissal pursuant to the court’s inherent power must be reserved to cases involving. “ ‘contumacious *1100conduct’ ” or other flagrant abuses. Consolidation Coal Co. v. Gooding, 703 F.2d 230,233 (6th Cir.1983)(citation omitted). And, we recognized long ago that a trial court’s inherent power includes a remedy of dismissal in cases such as this. Reid v. Prentice-Hall, Inc., 261 F.2d 700, 701 (6th Cir.1958). As the Seventh Circuit opined in Marrocco, whose facts parallel the facts here, “wilful and unexcused violations of the protective order here certainly qualify as ‘contumacious conduct.’ ” 966 F.2d at 224. To hold litigants to a lesser standard places the authority and dignity of the court at peril. Of all this, the majority opinion makes no mention whatever.
IV.
Part of the majority’s rationale for concluding that the district court abused its discretion in dismissing the plaintiffs case, is the majority’s view that the sins of plaintiffs counsel may not be visited upon the plaintiff. Although the majority opinion cites cases from this and other courts for the view that “this court, like many others, has been extremely reluctant to uphold the dismissal of a ease merely to discipline an attorney,” maj. op. at 5, none of the cited cases involve violation of a protective order. Moreover, dismissal was not ordered here “merely to discipline an attorney.” It was ordered primarily to vindicate the authority of the federal judiciary by demonstrating that severe consequences flow to a party whose counsel deliberately and intentionally flaunts a court’s protective order for the purpose of gaining advantage in the litigation through a means explicitly prohibited by the court.
But whatever the “reluetan[ce]” of a panel of this and other courts to uphold dismissal as a sanction for violation of a court’s order, the Supreme Court has decided unequivocally that dismissal is a proper sanction for the misconduct of counsel without regard to the asserted innocence of the client:
There is certainly no merit to the contention that dismissal of petitioner’s claim because of his counsel’s unexcused conduct imposes an unjust penalty on the client. Petitioner voluntarily chose this attorney as his representative in the action, and he cannot now avoid the consequences of the acts or omissions of this freely selected agent. Any other notion would be wholly inconsistent with our system of representative litigation, in which each party is deemed bound by the acts of his lawyer-agent and is considered to have “notice of all facts, notice of which can be charged upon the attorney.”
Link v. Wabash R.R. Co., 370 U.S. 626, 633-34, 82 S.Ct. 1386, 1390, 8 L.Ed.2d 734 (1962)(citation omitted). Undoubtedly, there are cases, although they ought to be few, in which the contumacious conduct of the lawyer should not be attributed to the client. Such cases might include instances where the lawyer’s misconduct was personal and independent of, or even contrary to, the client’s interest; as, for example, where counsel’s deportment in the courtroom is seriously intemperate or insolent toward the court, the jury, or fellow counsel; or where through culpable neglect, and contrary to the Ghent’s interest, counsel fails to advance the client’s cause through discovery and pretrial procedures; and other such circumstances where counsel’s misconduct is entirely personal and in no significant way advantages his client’s cause.
■ But this is not such a case. Here, for purposes of enhancing Cheryl Coleman’s prospects for recovering substantial money damages against the blood donor — and undoubtedly to apply further leverage against the collectible Red Cross — her lawyer deliberately disobeyed the court’s order not to reveal the identity of the donor. To say that counsel’s misconduct may not, as things are turning out, benefit Cheryl Coleman because the donor has expired, is irrelevant. Counsel’s purpose was to benefit his client by increasing her prospects for a financially advantageous settlement or judgment, and, not incidentally, to benefit himself as well. And therein lies a disquieting reality demonstrating that counsel’s deliberate disobedience of the court’s order was not at all attenuated from his client’s interest.
It is safe to assume that counsel’s representation of Cheryl Coleman is on a contin*1101gent fee basis, the virtually universal arrangement in this country according to which plaintiff’s counsel accept the representation of clients in negligence actions. Assuming the usual arrangement here, Cheryl Coleman and her attorney are joint business venturers in the prosecution of Cheryl Coleman’s negligence action. Counsel brings to .their joint enterprise his professional expertise, and Cheryl Coleman brings a cause of action for negligence — one conceivably worth a great deal of money, given the tragic consequences Coleman has suffered. Cheryl Coleman and her counsel share a financial incentive for counsel to disregard the court’s order not to seek or to reveal, to an investigator for example, the identity -of the blood donor. Plaintiff and her counsel will share, according to the terms of their contingent fee arrangement, whatever settlement or judgment may be realized against the Red Cross and the donor. Such judgment or settlement may very well be substantially enhanced by the public disclosure of the donor’s identity, given the Red Cross’s obvious interest in avoiding a jury’s potential wrath on learning that the Red Cross has revealed a donor’s identity-
Quite aside from the financial advantage Cheryl Coleman’s attorney intended would result to his client and to himself as a result of counsel’s misconduct, there is a failure of logic in the majority’s argument that all of the professionally proper actions taken by counsel to advance Coleman’s cause should redound to her benefit, but counsel’s misconduct directed to the same purpose is attributable to him alone and not to his client. It is not surprising that the Supreme Court flatly rejected this reasoning in Link, 370 U.S. 626, 82 S.Ct. 1386, 8 L.Ed.2d 734.
Y.
As I have said, I think the majority opinion mistakenly follows the district court’s error in analyzing this case under Rule 41(b) and Rule 37(b). But the district court also relied upon its inherent power, a basis the majority ignores. There is a compelling, indeed binding, legal authority, see Link, 370 U.S. 626, 82 S.Ct. 1386, 8 L.Ed.2d 734, to say nothing of judicial common sense, to ■ support the conclusion that dismissal of the plaintiff’s case was within the range of options available to the district court for dealing with counsel’s misconduct.
It may be that the judges of this panel would have elected a different sanction, one directed exclusively at counsel. But we are not empowered to second-guess the district court’s discretion. We owe the district court deference to its discretionary call unless we are able to conclude that it had no authority to act as it did; that, as a matter of law, dismissal was not an option available to the court. This the court cannot do since, plainly, the law is to the contrary. Id. But even if the Rule 41(b) and Rule 37(b) approach were correct, the majority opinion cites no authority for its conclusion that unless the Red Cross can articulate how it was prejudiced in this litigation, it was an abuse of discretion to dismiss the case; and understandably so, for until today, there was none.
I would affirm the judgment of dismissal.

. I recognize that Cheryl Coleman’s husband, Gerry Coleman, has a derivative claim and that he, too, is a plaintiff.